Citation Nr: 0027524	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  98-11 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, including secondary to service-connected 
bilateral knee disabilities.  

2.  Entitlement to a compensable rating for residuals of a 
right knee ligament strain.  

3.  Entitlement to a rating in excess of 10 percent for post-
operative lateral meniscectomy of the left knee with 
degenerative joint disease, prior to December 1, 1998.  

4.  Entitlement to a rating in excess of 10 percent for post-
operative lateral meniscectomy of the left knee with 
degenerative joint disease, from February 1, 1999.  

5.  Entitlement to an increased rating for residuals of a 
left shoulder injury, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1982 to 
March 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which granted service connection for 
a left knee disability and a left shoulder disability and 
assigned noncompensable ratings, and denied service 
connection for a left hip disability; and a December 1997 
rating decision which granted service connection for 
residuals of a right ligament strain and assigned a 
noncompensable rating, and denied service connection for a 
low back disability, including secondary to bilateral knee 
disabilities.  In an October 1997 rating decision, the RO 
granted 10 percent ratings for the service-connected left 
knee disability and the left shoulder disability.  

The veteran was scheduled to testify at a personal hearing 
before a Veterans Law Judge in Washington, D.C., on June 14, 
2000.  However, she failed to report.  In a letter dated July 
6, 2000, she acknowledged that she was responding after the 
specified time frames to request another hearing, but 
requested that another hearing be scheduled.  She indicated 
that she was unable to attend the hearing because she was 
bedridden at the time.  In August 2000, the undersigned 
Veterans Law Judge denied the motion for a new hearing 
because good cause had not been shown as to why the request 
had not been filed within the two-week period following the 
originally scheduled hearing.  

The issues of entitlement to a compensable rating for 
residuals of a right knee ligament strain, entitlement to a 
rating in excess of 10 percent for post-operative lateral 
meniscectomy of the left knee with degenerative joint 
disease, prior to December 1, 1998, entitlement to a rating 
in excess of 10 percent for post-operative lateral 
meniscectomy of the left knee with degenerative joint 
disease, from February 1, 1999, and entitlement to an 
increased rating for residuals of a left shoulder injury will 
be addressed in the Remand portion of this decision.  In 
addition, the issue of service connection for a left hip 
disability, for which there is a notice of disagreement but 
no substantive appeal, will also be addressed in the Remand 
portion of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained. 

2.  The veteran was treated for low back pain on several 
occasions in service; no chronic condition was diagnosed.

3.  The veteran has not presented medical evidence to show 
that any current low back disability was causally related to 
her military service, or to her service-connected bilateral 
knee disabilities; the claim is not plausible under the law.  



CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for a low back disability, including 
secondary to service-connected bilateral knee disabilities.  
38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records indicate that the veteran was seen in 
June 1982, for complaints of back pain over the past two 
months.  Clinical evaluation revealed some tenderness to the 
lower back but no spasms.  The assessment was low back 
strain.  In May 1983, she was seen for complaints of mid-back 
pain.  She reported that there was no history of trauma.  
Clinical evaluation showed a slight thoracic scoliosis.  
Active range of motion was within normal limits without pain.  
There was no localized tenderness.  It was noted that the 
pain and indigestion she experienced appeared to be related.  
The assessment was musculoskeletal versus referred mid-back 
pain.  Upon retention examination in October 1985, the spine 
was found to be clinically normal.  

In September 1989, the veteran reported a lower back ache for 
the past seven days.  Physical examination revealed no muscle 
spasms and no tenderness.  Straight-leg raising was negative; 
deep tendon reflexes were 2+; and strength was 5/5.  Her gait 
was normal.  The assessment was low back pain.  Upon 
retention examination in March 1990, the spine was found to 
be clinically normal.  In January 1991, she was seen for 
complaints of low back pain for the previous three days.  She 
indicated that the pain was a burning-type ache.  Clinical 
evaluation revealed mild point tenderness in the lumbar area.  
Straight-leg raising was negative and there was no spinal 
tenderness.  The assessment was low back strain.  In October 
1991, she was seen for complaints of knee and back pain of an 
unknown origin for the past week.  

A VA clinical record, dated in September 1997, indicates that 
the veteran was seen for complaints of low back pain.  
Straight-leg raising was negative, and there were no 
neurologic findings upon examination.  The assessment was low 
back pain.  

At a personal hearing before a hearing officer at the RO in 
September 1997, the veteran testified that she has 
experienced back pain since her discharge from service; 
however, it had gotten worse since February 1997.  She did 
not injure her back but recalled that she missed work for 10 
days because she was incapacitated.  The pain was in the same 
area in which she experienced back pain in service.  She 
occasionally experienced radiating pain.  She also had 
difficulty sleeping at times because of the pain.  Walking 
did not bother her back, but climbing stairs was difficult.  

Clinical records from Forsyth Memorial Hospital indicate that 
the veteran was seen in December 1997, for complaints of 
increased low back pain for the past several weeks.  Physical 
examination revealed lumbar arthralgia to palpation and 
decreased range of motion in the lumbar region.  Deep tendon 
reflexes were 2+; straight-leg raising was positive on the 
left.  X-rays showed a normal lumbar spine.  The assessment 
was low back pain.  Medication was prescribed and physical 
therapy was recommended.  Progress reports, dated in February 
and March 1998, indicate that she was seen in Rehabilitation 
Medicine.  Four sessions were prescribed, but three of them 
were canceled.  It was noted that she complained of pain in 
the lumbar spine after work which involved reaching and 
lifting overhead.  Her overall condition appeared to be 
improved.  

VA clinical records, dated from December 1997 to November 
1998, indicate that the veteran was seen for complaints of 
bilateral knee pain and low back pain.  There were no 
radicular symptoms.  She indicated that Aleve or Naprosyn 
were no longer effective for the pain.  She had been 
prescribed Darvocet and that worked very well.  The 
assessment was mechanical low back pain.  


II.  Analysis

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  To establish a 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (1999).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  See also Rose v. West, 11 Vet. App. 169 
(1998); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service; or for 
a disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. §§ 3.303(d), 
3.310(a) (1999).  When service connection is established for 
a secondary condition, the secondary condition shall be 
considered a part of the original condition.  Secondary 
service connection may also be warranted for a non-service-
connected disability when that disability is aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  

The threshold question to be addressed, in any case, is 
whether the veteran has presented a well-grounded claim.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  If she has not, the claim must fail, and 
there is no further duty to assist in any development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims which made 
clear that it would be error for the Board to proceed to the 
merits of a claim which is not well grounded.  Epps v. Brown, 
9 Vet. App. 341 (1996).  See Morton v. West, 12 Vet. 
App. 477, 480 (1999) (noting that the Federal Circuit, in 
Epps v. Gober, supra, "rejected the appellant's argument 
that the Secretary's duty to assist is not conditional upon 
the submission of a well-grounded claim").  See also 
Schroeder v. West, 12 Vet. App. 184 (1999) (en banc order).

The Court of Appeals for Veterans Claims has also held that 
in order to establish a claim for service connection is well 
grounded, there must be competent evidence of:  (1) a current 
disability (a medical diagnosis); (2) the incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus (that is, a connection or link) 
between the in-service injury or aggravation and the current 
disability.  Competent medical evidence is required to 
satisfy this third prong.  See Elkins v. West, 12 Vet. App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table), and Epps, supra.  Although the claim need not 
be conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.310(a) (1999); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Montgomery v. Brown, 4 Vet. App. 343 (1993).  

Besides establishing a well grounded claim pursuant to Caluza 
above, the chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. § 
3.303(b) if the condition is noted during service or during 
an applicable presumptive period, and if competent evidence, 
either medical or lay, depending on the circumstances, 
relates the present condition to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 488 (1997).

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well-grounded, but 
the exception to that rule is where the evidentiary assertion 
is inherently incredible or when it is beyond the competence 
of the person making it.  King v. Brown, 5 Vet. App. 19 
(1993).  Lay persons (i.e., persons without medical training 
or expertise) are not competent to offer medical opinions.  
Therefore, lay assertions of medical diagnosis or causation 
do not constitute competent evidence sufficient to render a 
claim well grounded.  See, e.g., Voerth v. West, 13 Vet. App. 
117, 120 (1999) ("Unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, cannot 
form the basis of a well-grounded claim."); Heuer v. Brown, 
7 Vet. App. 379 (1995); Magana v. Brown, 7 Vet. App. 224 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Service medical records indicate that the veteran was seen on 
several occasions for complaints of low back pain.  Upon 
physical examination in March 1990, the lumbar spine was 
reported to be clinically normal.  Current VA and private 
medical records show that the veteran has been diagnosed with 
mechanical low back pain.  The veteran has asserted that her 
current mechanical low back pain is causally related to her 
military service or her service-connected bilateral knee 
disabilities.  However, she has not submitted any competent 
medical evidence which shows that her current low back 
disability is causally related to her military service and/or 
her service-connected bilateral knee disabilities; and the VA 
and private medical records which document treatment for the 
condition do not indicate any such relationship.  Hence, the 
Board concludes that the veteran's claim for service 
connection for a low back disability, including secondary to 
her service-connected bilateral knee disabilities, is not 
well grounded and must be denied.  See 38 C.F.R. §§ 3.303, 
3.310(a); Caluza, Jones, supra.  


ORDER

Entitlement to service connection for a low back disability, 
including secondary to service-connected bilateral knee 
disabilities, is denied.  





REMAND

Initially, the Board notes that, in the October 1997 rating 
decision, the RO granted a 10 percent rating for residuals of 
a left knee injury and a 10 percent rating for residuals of a 
left shoulder injury.  The RO also stated that this action 
granted the benefit sought on appeal.  However, there is no 
indication in the record that the veteran withdrew these 
appeals in writing.  In September 1998, she asserted that 
these disabilities should be rated higher.  Accordingly, the 
Board has construed the claims to be continuous and still in 
appellate status.  However, since a temporary total rating 
for a period of convalescence was granted, effective from 
December 1, 1998 to February 1, 1999, the Board has separated 
the increased rating issue into two distinct time periods as 
noted on the initial page of this decision.  

The veteran has asserted that her service-connected bilateral 
knee disabilities are more severely disabling and warrant 
increased ratings.  She has also asserted that her left 
shoulder disability should be rated higher.  She has 
complained of increased pain and weakness in the joints which 
has limited her ability to walk and work.  

The veteran was afforded a VA orthopedic examinations in 
November 1996, April 1998 and May 1999.  However, the Board 
finds that these examinations are inadequate for the purpose 
of evaluating the veteran's service-connected musculoskeletal 
disabilities.  In this regard, the RO's attention is directed 
to the decision of the U.S. Court of Appeals for Veterans 
Claims (Court) in the case of DeLuca v. Brown, 8 Vet. App. 
202 (1994).  Therein, the Court held that ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 (1999) 
or 38 C.F.R. § 4.45 (1999).  It also held that the provisions 
of 38 C.F.R. § 4.14 (1999) (avoidance of pyramiding) do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  However, the VA examinations noted above did not 
evaluate the veteran's complaints of pain on movement and use 
in terms of additional range of motion loss.  Accordingly, 
another examination is necessary.  

The Board also notes that, the VA General Counsel has issued 
an opinion concluding that a claimant who has arthritis and 
instability of the knee may be rated separately for any 
limitation of motion and instability without violating the 
prohibition against pyramiding provided for in 38 C.F.R. 
§ 4.14.  VAOPGCPREC 23-97 (July 1, 1997).  In a later 
opinion, the General Counsel noted that a similar approach to 
other diagnostic codes, which do not involve limitation of 
motion, should be utilized. VAOPGCPREC 9-98 (Aug. 14, 1998).  
These opinions should be applied to the veteran's 
disabilities to the extent that they are relevant.  

In addition, in several statements, the veteran requested 
that she be considered for an extra-schedular evaluation 
pursuant to 38 C.F.R. § 3.321(b).  This request should be 
considered by the RO.  

Finally, the Board notes that, in the December 1996 rating 
decision, the RO denied service connection for a left hip 
disability.  The veteran's initial notice of disagreement did 
not include this issue and it was therefore not included in 
the statement of the case.  However, in her March 1997 
substantive appeal, she referred to the issue, and the Board 
finds that this statement should be construed as a notice of 
disagreement with that determination since it was filed 
within the appeal period.  In Manlincon v. West, 12 Vet. App. 
238 (1999), the United States Court of Appeals for Veterans 
Claims held that where a notice of disagreement is filed, but 
a statement of the case has not been issued, the Board must 
remand the claim to the RO to direct that a statement of the 
case be issued.  

Accordingly, the case is remanded to the RO for the following 
development:  

1.  The RO must issue the veteran a 
statement of the case regarding her 
notice of disagreement with its December 
1996 rating decision which denied service 
connection for a left hip disability.  
This issue should be considered on a 
direct and secondary basis, to include 
consideration of the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995).  The 
veteran must be advised of what actions 
she must take in order to pursue an 
appeal of this decision.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for her 
service-connected bilateral knee 
disabilities, and service-connected left 
shoulder disability since January 1999.  
After securing the necessary release(s), 
the RO should request the records which 
are not already contained in the claims 
folder.

2.  The RO should obtain the veteran's 
complete VA outpatient treatment and 
hospitalization records since April 1998.  
Once obtained, all records must be 
associated with the claims folder.  

3.  The RO should request from the 
veteran an employment statement.  This 
should contain a notation of all 
employment since 1998, including time 
lost from such employment and jobs lost 
due to the service-connected 
disabilities.  The veteran should also 
furnish signed authorizations so that her 
employment records may be requested from 
the Post Office where she currently 
works.  Specifically, the VA needs 
verification of time lost from work due 
to the service-connected disabilities and 
the effect of these disabilities on the 
veteran's ability to carry out her job 
duties (some pertinent records are 
already in the file and duplicates are 
not necessary).  If special concessions 
were made by any employer because of the 
service-connected disabilities, this 
information is also needed.  If the VA is 
unable to obtain this information, the 
veteran should be so notified and given 
an opportunity to do so.  In addition, 
the veteran should be advised that she 
may submit any other evidence in her 
possession or which she is able to obtain 
documenting marked interference with her 
employment attributable to her service-
connected disabilities.  If she has had 
any additional period of hospitalizations 
in recent years, she should so indicate 
and provide signed authorizations so that 
the VA may obtain any medical records not 
already associated with the claims file.  
All additional evidence received in this 
regard should be permanently associated 
with the claims file.  

4.  After the above records have been 
associated with the claims folder, the 
veteran should be afforded a VA 
orthopedic examination.  

a.  General information for the examiner:  
The claims folder must be made available 
to the examiner for review prior to the 
examinations.  A copy of this Remand 
decision must be provided to the 
physician.  Such tests as the examiner 
deems necessary should be performed.  

b.  The examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  The 
answers should be proceeded with the 
Roman numeral corresponding to the Roman 
numeral of the question or instruction.  
No instruction/question should be left 
unanswered.  If the examiner finds that 
it is not feasible to answer a particular 
question or follow a particular 
instruction, he or she should so indicate 
and provide an explanation.

I.  The examiner should report the range 
of motion of the veteran's knees and left 
shoulder, in degrees.  

II.  The examiner should note whether 
there is any subluxation or lateral 
instability of the left and/or right 
knee; and if so, should indicate whether 
the impairment would be considered 
slight, moderate, or severe.  The 
examiner should describe all scars of the 
knees associated with the service-
connected disabilities and indicate 
whether they are tender and painful on 
objective demonstration or are poorly 
nourished with repeated ulceration.  If 
any scarring affects function of the 
knees, this should be described as 
objectively as possible.  

III.  The examiner should note all 
manifestations referable to the service-
connected disability involving the left 
shoulder, and state whether there is 
recurrent episodes of dislocation of the 
shoulder at the scapulohumeral joint or 
dislocation of the clavicle or scapula.  
If so, the examiner should note whether 
the episodes are frequent or infrequent, 
and the basis for any opinion.  The 
examiner should comment on whether there 
is guarding of all arm movements or 
guarding of movements only at the 
shoulder level.  The examiner should also 
determine whether the veteran has 
arthritis or degenerative joint disease 
in the left shoulder.  

IV.  The examiner should be asked to 
determine whether there is weakened 
movement, excess fatigability, or 
incoordination attributable to the 
veteran's left and right knees and left 
shoulder; and, if feasible, these 
determinations must be expressed in terms 
of the degree of additional range of 
motion loss or favorable or unfavorable 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination 
(for each joint).  With regard to the 
left knee, the examiner should make 
separate determinations with regard to 
the period prior to December 1, 1998 and 
the period from February 1, 1999.

V.  The examiner should be asked to 
express an opinion on whether pain in the 
left and right knees and left shoulder 
could significantly limit the veteran's 
functional ability during flare-ups or 
during periods of repeated use.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
pain on use or during flare-ups (for each 
joint).  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.

6.  When the above development has been 
completed, the issue of entitlement to 
increased ratings, including on an 
extraschedular basis, should be 
readjudicated by the RO.  This should 
include consideration of VAOPGCPREC 23-97 
and VAOPGCPREC 9-98 where applicable.  In 
addition, if applicable, the RO must 
consider the provisions of Fenderson v. 
West, 12 Vet. App. 119 (1999).  If any of 
the determinations remain adverse to the 
veteran, she and her representative 
should be issued a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, she is advised that she has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

 


